Approval of the Minutes
The Minutes of Thursday 2 April have been distributed.
Are there any comments?
Mr President, this concerns item 4 of yesterday's Minutes and Article 24 of the Rules of Procedure, on the duties of the Conference of Presidents. Paragraph 5 says: "The Conference of Presidents shall draw up the draft agenda of Parliament's part-sessions' . In other words, the Conference of Presidents decides which reports will be on the agenda, and when. It does not say that the group chairmen decide whether a report is acceptable to them or not. This means that the Conference of Presidents should not judge the reports appearing on the agenda on their contents. This was the case with my report on the partsession which was discussed this week, and it was especially the case with your own report on the voting system. I really wonder, therefore, whether the Conference of Presidents is in fact blatantly and grossly violating the Rules of Procedure.
Mr Wijsenbeek, you have been chairman of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities for some time now, and you are one of the many people in this Chamber who have a great deal of parliamentary experience. You know, as indeed we all do - I do not claim any privilege to this knowledge - that, in the final analysis, the Conference of Presidents is elected by Parliament. When changes are to be made to the agenda, the final word is always left to Parliament, which also votes. Therefore, you need never worry that there is an elected organ of the House which was not elected by the House.
Mr President, this is the text relating to the Randzio-Plath report.
Yesterday, it was agreed during the vote that the words 'responsabilité démocratique' would be used instead of 'contrôle démocratique' . That change has been made in one of the titles, but not throughout the whole text. For example, paragraph 8 still says "contrôle démocratique' . The words "contrôle démocratique' must now be replaced throughout the text with "responsabilité démocratique' . That is what was agreed yesterday.
I have made a note of it, Mr Herman, and we shall look at all the texts to make sure that it is done.
Going over the attendance register, I noticed that my name is not on it. Perhaps I forgot to sign it, but I did take part in all the votes yesterday.
Mr Martens, you may have forgotten to sign, but there are a lot of us here and we can vouch for your continued presence in this Chamber which, I think, holds you in great respect.
Mr President, you just responded to Mr Wijsenbeek and stated that he was chairman of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. May I inform you that my colleague Mr Fayot is chairman of the Rules Committee.
Mr Corbett, you must remember that Mr Wijsenbeek presided over the Committee on the Rules of Procedure, the Verification of Credentials and Immunities for a long time, and he knows the Rules of Procedure perfectly.
Mr President, I would just like to point something out. My name does not appear on Monday's record of attendance, although I was present and voted by the electronic voting system, which must be easy to check. I should be grateful if you would arrange to have it checked.
Thank you very much. I have made a note of it.
Mr President, there is an omission in the Minutes. On page 19 you will see that Mr Lataillade spoke. It does not record his deep concern and compassion for the plight of Mrs Randzio-Plath! We shall be sure to extend similar compassion to him in the future...
Mr President, I rise not on my usual point of order but on something arising from what Mr Herman said. I would remind you that the point Mr Herman was making during yesterday's session was exactly the same point Mrs Randzio-Plath was suggesting in an oral amendment. Twelve Members opposed this amendment. We then proceeded to the vote and the words were: ' To hold the ECB to account' . That is the decision that was made yesterday. It is recorded in the Minutes and therefore I hope it holds.
Mr Falconer, you were here yesterday. Several of us were here yesterday.
Mr President, I would just like to say that my name does not need to be recorded. The whole House expressed sympathy for Mrs Randzio-Plath.
I am grateful to Mr Ford for acknowledging my presence, but it was unnecessary. Thank you, Mr President.
(The Minutes were approved)
Mr President, I raised the following matter on the Friday of the last part-session. I refer to the discrimination in terms of television coverage of the Friday morning session. We are here to do a job and it should be recorded both for the archives and for television just like any other session. What progress has the President made with this request?
Mr Hallam, I totally agree. I would say there is another reason for Friday morning, and we will look into it. But I would add that, on the whole, television coverage is not an issue which is regulated by the Presidency. I wish it were regulated by the Presidency and by the House. Television has its own rules and regulations, and we are not in a position to have any influence over it. I am afraid we are often under its influence, and not always to the good. We will look into it, however.
Mr President, I was astonished to see that my name is not on the record of attendance. I really thought that I had both attended regularly and signed the register. But I may be wrong. In any case, I think a number of speeches and rollcall votes prove that I was here.
Yes, I believe you made a speech during the sitting. So it really is a bit much.
Votes
Mr President, at the end of this vote in the presence of representatives of the Council I would like to mention something which is very important before the final vote. We have had a text conveyed to us by the Council. Mr Buffetaut has worked on this text, we have given our views on it, and we have voted on the committee version today in the final vote. During this process, and even before we were able to vote today, the Council has again changed the text which was conveyed to us, which we have worked on. In other words, it did this before listening to the outcome from Parliament. I consider that a flagrant contempt of Parliament, and ask that this should be communicated to the Council.
Mr Schulz, I have made a note of your comments, and the Presidency will not fail to take the necessary steps.
(During successive votes, Parliament adopted both legislative resolutions)
Mr President, I would like to make two comments. Firstly, the committee deleted Amendment No 4 concerning Article 4, paragraph 1(b) of the Council proposal. In the meantime, however, we have satisfied ourselves that this Article merely serves to establish that no-one may be punished twice for the same matter. In other words, it is a question of the legal principle ne bis in idem , and we therefore ask you to vote against this deletion so that the original text is restored.
That is the first point. The second point I would like to bring to your attention is the fact that the rapporteur's language, the original language, is French, and Amendment No 7, as it is written, is the official version. It says that when the person concerned has not had an adequate opportunity to defend himself, "inter alia ' because of language problems, the term "inter alia ' which is in the French text, means that it is not exclusive, and other possibilities can be envisaged. I know that it is not stated in some other versions, but it is more in the citizen's interest. But it is the French version, which is the official version, and I would be grateful if you would arrange for it to be corrected.
I would ask the House to consider the rapporteur's comments, Mrs Reding.
Mr President, I strongly urge that Mrs Reding's oral amendment should be accepted. We must point out that we made a mistake in committee, which for once might mean us spoiling a good idea from the Council. That is why it is imperative that Mrs Reding's oral amendment should be supported.
Mr Schulz, Mrs Reding did not make an oral amendment; she made oral observations which, I trust, the House will take into account. Please do not cause confusion, as we will have problems if you do.
I am particularly glad that Mrs Reding has noticed this matter, which is important to countries where there is already extensive cooperation between the authorities, for example. That is why our group decided to vote as you proposed.
Mrs Thors, we will not debate this here. The rapporteur always has the right to make a comment, indeed many comments. However, we shall not repeat the debate which took place in committee.
(Parliament adopted the legislative resolution)
Mr President, I would like to point out that Mrs Thors has introduced a good amendment, by which progress in implementing the rights of the child should be included. However, we do not want to place more emphasis on this than on other legal concerns, such as human rights and minority rights. We therefore ask that the text up to 'of the Convention on the Rights of the Child' should be dropped. We want to insert that between human rights and minority rights without any additional formulations.
(Parliament approved the proposal)
Mr President, I had not intended to slow down our Friday voting, but a short while ago a Dutch colleague drew my attention to the fact that a mistake has crept into the Dutch version of my report, at paragraph 16. The words 'vis-à-vis third countries' are missing at that point. I would ask you to check this in all language versions on the basis of the original German text.
Mr Posselt, I have made a note of your comments, of course, and the Presidency will make sure that the language of this report is looked at.
The Danish Social Democrats in the European Parliament have voted today for improved legal cooperation in criminal cases. This is a necessary element in the fight against organized crime.
We support better, more effective, practical cooperation between Member States. Serious effort should ensure speedier processing, and enable practical difficulties to be resolved more effectively. This could be brought about through direct contact between the authorities concerned in mutual legal assistance, for example. However, we remain adamant that as far as possible, national traditions and styles of practice should be respected, and law and order should at be paramount at all times.
Reding report (A4-0121/98)
It is good that the question of revoking driving licences is being dealt with in a convention and not through harmonizing legislation. However, it is very doubtful whether the home Member State will be responsible for implementing a decision to revoke a driving licence issued in another country under that country's legislation without examining the matter itself under its own laws.
Posselt report (A4-0107/98)
Over the next ten years, the European Union is going to be faced with one of the greatest challenges in its history, when it welcomes the almost simultaneous accession of ten new countries, at a time when the candidate countries are experiencing a difficult transition period. In fact, they have to deal with the disorder which has followed in the wake of the collapse of the communist systems - social unrest, disorganization of controls, corruption, organized crime, migration of populations - and they must build democratic states governed by the rule of law.
It will be particularly difficult for both sides to maintain a balance between this transition period and accession to the European Union. To simplify the task, the Europe of the Nations Group some time ago proposed the creation of a Europe of "variable geometry' , on the basis of several cooperation associations, which would enable candidate countries to join the European Union by moving progressively from one association to another, as appropriate. We pointed out at the time that the first cooperation association to be set up, the most urgent cooperation association, should relate to internal security.
We are therefore delighted that, at their meeting of 30 January, the EU justice and home affairs ministers invited their counterparts from the candidate countries to sign "pre-membership' pacts on combating organized crime. We saw in this a reflection of our position, or at least a certain fellow feeling.
However, if the Amsterdam Treaty comes into force, it will not simplify matters because it does not encourage flexibility. For example, in order to prevent international crime, it would be preferable for the candidate countries of eastern Europe to be able to join Europol now. But will the incorporation of Europol into EU procedures not complicate the problem?
Similarly, it is difficult to understand the aim of the European Parliament's proposal to create a specialized European service drawing on the experience of competent national services with regard to external border control. If this proposal means that a system of financial aid needs to be set up, at the European level, to support Member States which are experiencing serious difficulties with regard to the control of their external borders, we are in agreement. We had, in fact, already suggested it. But we believe it is essential for each country to remain directly responsible for its borders. Otherwise, an integrated system would not motivate anyone, and in fact, it could have the opposite effect.
I have voted against this report, as I cannot support the arrogant attitude which the EU is taking towards the applicant countries of central and eastern Europe.
The EU cannot demand, amongst other things, that the applicant countries modify their visa policies with third party countries to bring them into line with the EU's before they even join the EU, and before the EU's provisions in this area under the Amsterdam Treaty are accepted. Not all the EU Member States have ratified the Amsterdam Treaty as yet, so I fail to see how reference can be made to this.
When it comes to police work, I do not think Europol should develop and charge the applicant countries at all. Interpol already exists and is working in the areas which the EU wants to hand over to Europol. Instead of Europol, I think we should continue to rely on Interpol in the fight against international crime.
As for the situation in the applicant countries, in important areas, I believe the EU will have to accept a number of transitional rules if the countries join. What I would really like to see is the EU handing over many of its powers in favour of the national parliaments, which would make enlargement easier. The way things look now, the EU seems to want to annex the countries of central and eastern Europe, as they would have to accept all the EU's laws without having any influence over their substance. I cannot accept this.
The Danish Social Democrats have today voted in favour of Mr Posselt's report. We have done so in the belief that we must ensure that prospective Member States in central and eastern Europe develop sound, democratic communities based on the rule of law. The report sets the scene for closer cooperation between existing Member States in the field of justice and home affairs. Denmark has one reservation in this field, but we do not wish to preclude other nations from entering into closer cooperation. We do, however, retain the right to remain outside.
Our most important consideration is to ensure that the candidate countries of central and eastern Europe should be given financial and political backup in their efforts to develop democratic authorities. This also applies to supporting projects for the training of administrative officials and police. To ensure that democratic measures are upheld, the people who will be administering the new laws must be trained for this purpose.
The Danish Social Democrats oppose the view that the institutional changes should be in place prior to enlargement. Our stance is that Parliament must not put obstacles in the way of enlargement. Applicant countries should be assured of their inclusion in the European Union once they have fulfilled the objectives set out in the individual partnership agreements. The enlargement process must not be delayed by a stipulation on the part of the European Parliament that the distribution of mandates and weighting of votes should be in place before the first countries can be accepted.
As the communist regime destroyed every rule of civil life during its rule, the accession to the European Union of ex-communist countries presupposes a type of revival by the applicants, to make their internal structures compatible with the rules and spirit of the European Union.
This also applies to relations with the police, legal matters, the mobility of goods, services and citizens, civil rights and the protection of minors.
When this tedious adaptation process has reached maturity, it will certainly be time for these states to join the European Union.
Joint resolution (B4-0424/98, B4-0426/98, B4-0427/98, B4-0428/98 and B4-0429/98)
Mr President, I can happily live with this resolution which calls for a study, if only because a study might actually show that some of the wilder allegations of job losses are perhaps greatly exaggerated. In any case, there is no harm in finding this out.
I admire Commissioner Monti and the way he has resisted the pressure from the alcohol and tobacco industries to try and have this decision reversed. I hope that the economic and finance ministers will be similarly resolute. From the point of view of a finance minister, there is surely no sense in reintroducing a tax break for the alcohol and tobacco industries: a tax break which curiously is available only to people travelling internationally, usually a group of people who are, on average, better off than the ordinary citizen.
I hope therefore that this resolution, even if it calls for a study which may provide more objective facts than some of the studies that have come from partisan organizations with an interest in this matter, will nonetheless help confirm the decision taken long ago by the European Union.
I am satisfied that the positions you have adopted are not just yours but that they are supported by other Members. Of course, there are quite a few Members who hold the opposite view.
In terms of turnover and employment, the duty free sales sector is a dynamic part of the European economy. It plays an important role in the development of efficient transport networks within the European Union.
The abolition of duty-free sales, from 1 July 1999, would have serious economic and social consequences.
In fact, duty free sales provide a significant source of income for airports and ferry companies, which amongst other things enables them to keep their prices down.
Duty-free sales also play an essential role in financing transport services and infrastructures. The need for transport infrastructures, and the corresponding investments, will continue to grow: air traffic, which will double in Europe by 2010; shipbuilding; compliance with safety and environmental standards; and so on.
Also, the abolition of duty-free sales will decrease carriers' incomes and lead to price increases, which is bound to be detrimental to the development of tourism and travel.
Finally, tens of thousands of jobs will be endangered, particularly in regions where the employment level is already high. Peripheral regions will be particularly affected. According to estimates, 80 000 jobs will disappear in the processing and transport industries, the retail trade and related services. The trade unions are aware of the risks and oppose the Commission's proposal to abolish duty-free sales on 30 June 1999.
In fact, the Member States and their citizens will not obtain any overall benefits from the abolition of duty-free sales - quite the opposite. That is why this group is in favour of maintaining duty-free sales.
In any event, a decision should not be made until the study on the economic and social impact of the abolition of duty-free sales is published, and until there has been a debate in the European Parliament, as called for by the compromise resolution adopted by this House.
Global Satellite Navigation System
The next item is the report (A4-0109/98) by Mrs Langenhagen, on behalf of the Committee on Transport and Tourism, on the proposal for a Council Decision on the agreement between the European Community, the European Space Agency and the European Organization for the Safety of Air Navigation on a European contribution to the development of a global navigation satellite system (COM(97)0442 - C4-0043/98-97/0231(CNS))
Mr President, in the last few years, satellite-assisted positioning and navigation systems have become increasingly widespread. The purpose of this technology is the permanent, environmentally compatible, secure and guaranteed mobility of individuals and goods through better traffic and transport management. This is not just true of air transport. This new technology is being applied in other areas as well, such as local public transport, the railways, and the transport of goods - but also in cars, farming and the fishing industry.
You do not have to be a prophet to foresee that this technology will progress further. It will undoubtedly be used more widely in the area of leisure, for example. Sailing and walking enthusiasts may perhaps only pursue their hobbies in the future with this high technology. There are already two systems which operate on a world-wide basis: the American "global positioning system' , known as GPS; and the Russian global satellite navigation system called GLONAS. However, neither of them meets all the requirements of civilian users. Both systems are nationally controlled, were conceived for military purposes, and have been artificially weakened in some respects for civilian applications.
The accuracy is inadequate, there is an unacceptably high probability of technical errors, and warning times for system failures are too long. Furthermore, there is no guarantee that the system will be permanently available, and no-one is responsible for the functioning of the system. All these reasons compel us as Europeans to launch an initiative of our own. This is the background against which the Commission's proposal should be seen.
As long ago as 1994, the Commission and the Council took the initiative in this area with the support of the European Parliament. The agreement on which we have to decide today is a consistent continuation of previous developments. Its purpose is to govern cooperation between the European Union, ESA - the European Space Agency - and EUROCONTROL - the European Organization for the Safety of Air Navigation. These three European institutions are to work towards a European contribution to the development of a global satellite navigation system. In particular, the plans and projects of the participants are to be coordinated and combined. As a first step, the existing Russian and American systems are to be supplemented, to correct the technical defects and inaccuracies I have just described. Technical problems can be solved in this way, but the fundamental institutional problem - namely the lack of civilian control and a guarantee for the system - will remain.
That is why a second step is required, with the objective of developing our own independent civilian system with a guaranteed optimal performance at all times and in all places. We are working away steadily at this. In a global situation in which the market for satellite navigation could be dominated by the United States, this agreement will undoubtedly help to ensure that European interests are protected, and that it is easier in practice to realize the full potential of satellite navigation technology.
The importance of state-of-the-art technology for Europe as a location for industry is underlined time and again. With this agreement we can recover lost ground and lay down our own European standards for satellite technology in the future.
Of course, the budgetary aspect still has to be considered. That is why I referred in my report to an action plan for the financing of such a project. In all honesty, I must admit that future civilian users still regard the project with scepticism. It is quite clear, however, that without the participation of European industry and other partners it will be impossible to finance such a project. So in order to ensure the involvement of a large number of collaborators in the development of a global satellite navigation system, a coherent strategy with a financial perspective should be formulated as soon as possible. The European Union is today called upon to enter into international cooperation, the major advantage of which is a reduction in costs and investment. In this connection, potential partners are - and will continue to be - the USA and Russia, whom I have already mentioned, together with Japan.
Therefore the agreement with which we are dealing today has a symbolic character as well, since it underlines the resolution and the will of Europeans to make their own contribution in this area, and that is why I ask you to approve it.
Mr President, let me first thank Mrs Langenhagen for the excellent report she has presented.
New technology is developing rapidly in aviation. Used correctly, it will make flying safer and also create an opportunity to deal with some of the constantly recurring delays we have to live with at present.
What we have to decide now is whether we want Europe to be part of this developing technology, or if we want to remain on the sidelines. We are facing a highly strategic choice which could have major consequences for the future development of navigation systems. The question is, should we develop our own navigation system or should we simply modify those already in existence?
There are a lot of indications that it would be cheaper to be involved in developing the existing system. At the same time, it means putting a lot into research and development to try to develop our own system and the comfort of not always being dependent on someone else.
I think there are reasons for being positive about further development, and hence for entering into this agreement between the European Community, the European Space Agency and the European Organization for the Safety of Air Navigation. This represents an opportunity to be in there and influence future developments, which I think is a good thing.
But there is also good reason to warn that we risk digging ourselves into an incredibly costly project which may not give the results we are justifiably hoping for. There are also reasons to be alert. So I believe the plan of action which Mrs Langenhagen has included in her report is extraordinarily important.
Against this background, I would like to mention a letter from the Association of European Airlines. This letter, dated 6 March, states amongst other things that 'improvements, if any, could be achieved in a much cheaper way' . I would welcome the Commissioner's comments on whether it is possible to achieve comparable improvements more cheaply than by the route we have to decide on today. If that question cannot be answered today, I would be grateful if the Commissioner responsible were able to comment in writing.
Mr President, ladies and gentlemen, the GNSS Global Navigation Satellite System is an example of the dual value of technologies for military and civil use. Satellite positioning, which arose in a military environment during the Cold War for the surveillance of ballistic missiles, today offers the possibility, in civilian times, of establishing the position of ships, not by means of the stars, lighthouses or radar, but by satellite.
In fact, the satellite sector is far from being a minor aspect, in terms of value, of the potential services that can be provided on the ground. The satellite signal can be used to help with navigation, assistance, safety, choosing a route by land or sea, and fleet management; even taxis are beginning to use satellite signals on board.
Today's document is not a strategic document, but it creates a useful premise for a European strategy on satellite navigation which we will be discussing in the near future. The document sets out the rules relating to the cooperation agreement between the European Commission, ESA and EUROCONTROL, and so it seems a fairly positive first step to take.
We are voting on the recognition that the Commission, as a European institution, should provide the political impetus, ESA should play the role of technological architect, and EUROCONTROL should be the first of a number of service providers for those using the air service.
I think two things still have to be recommended in this organizational architecture, and they are taken up by the rapporteur, Mrs Langenhagen. Firstly, the three-party agreement should remain open to other partners to ensure that satellite positioning services can be extended quickly to all sea and land services. Secondly, a European authority or agency should be set up - you choose the name - to be responsible for certifying the service and approving the equipment. With these two comments, which the rapporteur has taken into account, I approve the report and await further debate, which should take place shortly, on the Commission's document on satellite navigation.
Mr Malerba, I think you are more qualified than most people to speak to us about these issues, from the heights from which you have seen these events.
Mr President, satellite navigation is a strategic sector which represents, together with the information superhighway, one of the technological battles of the future. Europe has a duty, and the potential, to take part in it. But Europe must express a political determination to do so, and must make a clear choice of strategy. That is the point of Brigitte Langenhagen's report, which proposes an agreement between the European Commission, the European Space Agency and EUROCONTROL for the development of a global navigation satellite system.
We have a clear choice today between an autonomous, independent European system, at an estimated cost ranging from ECU 400 million to ECU 4 billion, or cooperation based on the existing American GPS and Russian GLONAS systems.
The Group of the European Radical Alliance is in favour of the rapporteur's proposal for several reasons. The main reasons are as follows. Why should we entrust our interests to others, in a critical sector, if we have the ability to safeguard them ourselves? Why should we be dependent upon the Americans, yet again, in this technological and scientific area, when we have the means within Europe of ensuring our own independence?
There is no doubt that the high cost of a European system means that partnership between public and private industry in Europe will be necessary. But if we wish to remain independent, in such an important, essential and potentially profitable sector for Europe, with the prospects it offers, we must not waste any time. We must adopt a real strategic decision quickly, as the rapporteur recommends. In this respect, I agree with Commissioner Kinnock, who is afraid that if we do not reach a decision soon, we will remain in the slow lane as far as progress is concerned. In other words, we will be excluded from this technological and scientific undertaking. That is why we have no time to lose.
Mr President, the agreement between the European Community, the European Space Agency and EUROCONTROL aims to make a European contribution towards the development of a global navigation satellite system, or GNSS. These parties set certain objectives. The first is the introduction of a so-called European Geostationary Navigation Overlay Service, abbreviated to EGNOS. The current GNSS system will be given additional capabilities for geographical positioning with satellites, integrity and wide-area information for its users.
The second objective is to set up a complete operational version of GNSS-1, and the third is the preparation of a new European navigation satellite system, GNSS-2.
As far as EGNOS is concerned, the European airlines have announced that they have no need whatsoever for such a product. They believe that if improvements are needed, these might be achieved at much less cost. I therefore wish to put the following question to the European Commission: which users will benefit from EGNOS, and will these users be prepared to contribute to its operational costs?
If there is indeed little interest in EGNOS, would it not be better to concentrate our efforts on developing GNSS-2 further? There appears to be no controversy surrounding the benefits of these new generation navigation satellite systems.
Lastly, the opinion of the Committee on Budgets merits attention. It notes that the financial contribution from the Community has not yet been set, yet large amounts of money have already been spent. That is why the Committee on Budgets requested that the Langenhagen report should not be adopted until the financial situation had been thoroughly investigated.
Nonetheless, the report was discussed and approved in the Committee on Transport and Tourism. I would be grateful if the rapporteur could tell us why she dismissed the clearly stated opinion of the Committee on Budgets.
Mr President, I am a pilot myself and have experienced the change-over. The advantages which the satellite navigation systems provide are sensational. They represent a significant increase in safety, and the computer capacity and the software which lie behind these systems are also a great advantage for a pilot, because they allow your work in the cockpit to be of a significantly higher quality. I am also pleased that the Commission has informed us that the funding will come from existing resources - from budget line B5-700, among other things. I believe this decision will have very important implications for competition in Europe, and that competition in this market is urgently needed on a worldwide basis as well.
We know that economic development in particular is very heavily dependent on three factors, namely education and training, research and infrastructure. All three areas are addressed in the best possible way with this system, and I would like to congratulate Mrs Langenhagen on this report.
Mr Rübig, I see that the House has the good fortune to have at its disposal a lot of experience, which indeed makes its own contribution to the examination of these issues. We note this with great interest.
Mr President, ladies and gentlemen, on the Commission's behalf, I gather that Parliament supports this agreement which permits a European contribution to be made towards developing a global navigation satellite system. This agreement will be the first formal basis for an agreement to be concluded between the Commission, the European Space Agency and the European Organization for the Safety of Air Navigation, EUROCONTROL, for the joint development of a global infrastructure for satellite navigation. A European contribution here is essential for a number of reasons. Firstly, global navigation satellite systems will contribute to a viable development of constantly increasing air and sea transport. Secondly, such a system will allow major improvements to be made, in terms of safety. Finally, the proposal will mean opening up new potential markets for the European industry, which is excluded from these markets at present because of the USA's dominant position.
Satellite navigation is a promising, dynamic area, but progress in this sector calls for a wide, deep partnership. Hopefully, this agreement will create an effective partnership structure designed to make the best use of the resources of each of the parties involved.
The Commission is preparing another step through the communication which we adopted in January. This deals with the general strategy for Europe's contribution to the global navigation system. To Mr Stenmarck, I would simply say that I will pass his question on to the Commissioner responsible, and he will then receive either an oral or a written answer. I am not the person to examine the cost aspects on this point. The Commission is looking forward to a wide-ranging debate with Parliament on strategy in connection with future discussion of this communication. It is essential that we decide how Europe is to be involved in all this work.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
The global navigation system seeks to organize cooperation between the EU and the European Space Agency and the European Organization for the Safety of Air Navigation. It is our determination to ensure that we achieve above all else total safety.
The existing system permits geographical positioning and navigation control in all modes of transport. We are now faced with either developing this new mode of transport control or continuing to stand by all the systems of the past.
There are no easy solutions to resolve the problem we face, but we must accept the most efficient and secure proposal, to ensure traffic congestion is eased for all.
Construction of the Chernobyl shelter
The next item is the report (A4-0076/98) by Mr Adam, on behalf of the Committee on Budgets, on the proposal for a Council Decision (Euratom/EC) concerning a Community Contribution to the European Bank for Reconstruction and Development (EBRD) for the Chernobyl Shelter Fund (COM(97)0448 - C4-0499/97-97/0235(CNS)).
Mr President, the shelter or sarcophagus which was constructed over the No 4 reactor at Chernobyl following the disastrous accident in April 1986 was assembled in a remarkably short period of time. It achieved its primary purpose of providing protection for the immediate population and enabled the remaining reactors to continue in operation.
However, it was recognized that the construction was not adequate in the long term. In particular, none of the beams which were put in place to take the roof of the shelter has a reliable support inside the sarcophagus. There are problems with radioactive dust in the former reactor hall, and there is an accumulation of radioactive water in the basement rooms of the reactor area. Until now there has been no design acceptable to all the parties to stabilize this structure. The risk of extremely high radiation doses to workers has been the main problem to be overcome.
The Memorandum of Understanding, which was signed between the G7 countries, the Commission and the Government of Ukraine in December 1995, provided for the closure of the Chernobyl nuclear power plant by the year 2000 and recognized that the structure over reactor No 4 had to be dealt with.
However, there was no agreed plan, nor an estimate of the cost involved. We now have the Shelter Improvement Plan, which has been agreed as a result of detailed technical discussions, and we should note that the TACIS programme has been particularly active in the development of the plan.
The purpose of the report is to set out the provision of the financial contribution from the European Union, which will not exceed the sum of US$ 100 million, for a total estimated cost of US$ 750 million. The Shelter Improvement Plan is unusual in that it arises from a political decision of the G7. It will be implemented by the European Bank for Reconstruction and Development. It is important to note that the final shape will not be known for four or five years, because some aspects of the final design are part of the plan. The final shape and nature of the shelter; the question of the removal of the fuel-containing material; how to deal with the dust inside the sarcophagus; and the treatment of the accumulation of water will only emerge during the implementation stages. The final shape will also depend on the ability of the G7 countries to raise the estimated funding that is required, and, at the moment, we are only at the halfway stage.
This report deals with the financial and management issues linked to the construction of the shelter. There are associated engineering works, such as plant to handle radioactive material, which are essential before work on the shelter can begin. Therefore, it was necessary for Parliament, as part of the budgetary authority, to be satisfied that the associated works are in phase with the shelter project.
It should be noted, in connection with the implementation of the Memorandum of Understanding, that the reform of the electricity market in Ukraine is the most important single issue: whether the electricity is produced from nuclear power stations or thermal power stations. Unless the electricity market is operating in a manner which will allow funds to be available to the operators, there cannot be the required level of maintenance and improvement which the situation requires.
The text of the Memorandum, the framework and all the legal texts relating to this are produced as an annex to my report. They are in English only but I hope colleagues will find them a useful reference.
The plan does not exist in a vacuum: as it has been prepared considerable progress has been made by the Ukrainian Regulatory Authority, under Mr Smyshlyayev, the head of that authority, who will have the responsibility for the safety standards under which the work in the shelter will be carried out. The nuclear industry has been reorganized under Mr Nigmatullin, and Energoatom, the company which operates the nuclear sector in Ukraine, in free market conditions, produced 47 % of the electricity last year. A high-level working group, headed by the Deputy Prime Minister for Economic Reform, Mr Tigipko, has been created to draw up a plan for the modernization of the power sector. These are not inconsiderable achievements in a country whose economy is still reeling from the collapse of the Soviet Union.
Paragraph 54 of my report sets out the conditions for Parliament to agree the transfer of funds from the 1998 budget reserve. Most of these, and certainly the most important ones, have now been fulfilled.
Paragraph 55 sets out the information which should be made available to Parliament by the Commission and the EBRD during the implementation of the plan.
Paragraph 56 lists a number of activities where, in my opinion, the Commission could, and should, give further assistance to the plan. I am satisfied that the guidelines in these paragraphs provide a basis for consideration of the budgetary decisions by Parliament in the future years of the project.
The EBRD have taken positive steps to involve Russian expertise. After all, the reactor is of Russian design. The Kurchatov Institute, which is known to some of us on the Committee on Research, Technological Development and Energy, will have a role to play.
This is a very technical and complex report but I wish to conclude with one or two more general political observations, and to point out that the nuclear industry in Ukraine is a relatively young industry, in that many of the reactors have a long-life potential. It is absolutely clear that the national policy is to continue to have a nuclear industry, partly to reduce dependence on Russia for gas, oil and coal supplies. But we have also got to note that the Russian connection is not something that can be ignored, because through the SYNERGY and TACIS programmes the links between the Union and the Ukraine in terms of oil, gas and electricity are gathering pace and are linked closely with the adjacent countries. So, for these reasons, it makes sense that we should encourage nuclear standards which are acceptable throughout Europe as a whole and we should recognize that the Russians are intent on developing their own reactors.
The recently appointed Minister for Atomic Energy in Russia, Evgeni Adamov, is known to some of us and we know that he places considerable importance on improving the safe operation of nuclear power stations and attaches importance to collaboration between Russian scientists and those in the European Union. All these facets of the energy scene in the Ukraine need to be kept in mind. While the government is firmly committed to closure of the plant, we should remember that this is not supported by all political forces in Ukraine. It is especially true of the people who represent the Chernobyl area where unemployment is already high. That is why it is important that in implementing the Plan the EBRD should take every opportunity to ensure that the implementation of the project brings as much work as possible to the local people in Slavutich, the nearby town where most of the workers involved at the plant live.
It is also important to recognize that there will be no complete closure of the plant until the second reactor at Khmelnitsky and the fourth reactor at Rovno are completed. Recently Ukraine has made arrangements for Russian funding to be available and it is imperative that the EBRD makes up its mind as to the G7 contribution to this project.
To put it bluntly, Ukraine believes that the commitment to complete those two reactors was inherent in the Memorandum of Understanding. They see the failure to help with the loan finance for this work by the European Union as a failure to honour that agreement. Without that loan finance, K2 and R4 will not be completed to western safety standards, but they will be completed. The assembly of donor countries has appointed Dr Hans Blix to be its chairman. Dr Blix is the former General-Secretary of the International Atomic Energy Agency and is well respected in that field. He has already told me he would be willing to meet the Parliament's committee at a suitable juncture and the EBRD officials responsible for handling the account are also willing to do the same so that we can be kept closely in touch with developments. The production of a newsletter by the EBRD which will keep Members informed is a welcome development.
Parliament has an important role to make sure that this project goes ahead to time and to budget and I have suggested in the report that it might be expedient that two experts might be appointed to help in our assessment of the work. That proposal is contained in paragraph 64 and I hope that the Budgets Committee will take this idea up at a later date. Throughout all the discussions and meetings related to the preparation of this report, I have stressed that the Memorandum of Understanding should be implemented as quickly as possible.
There has been no evidence made available to me to suggest that the agreements relating to the Shelter Improvement Plan could be materially changed with advantage at this stage. I therefore urge the House to adopt the report in the form in which it was adopted unanimously in the Budgets Committee.
Mr President, this is not actually my statement. My colleague Mrs Bloch von Blottnitz drafted the opinion of the Committee on Research, Technological Development and Energy but unfortunately she cannot be here today.
Mrs Bloch von Blottnitz' statement was adopted unanimously by the committee. The main thrust of the statement involves not just the financial aspect, but also a whole host of the technical aspects which are so important with regard to this subject. The Commission's proposal is of course primarily about funding, in accordance with the donor conference which was held in New York last year. It concerns the Shelter Improvement Plan, which aims to build a new concrete shell to seal the nuclear reactor at Chernobyl where the disaster occurred in the spring of 1986.
That the EU should be included in this project, and help pay for it, is obvious. It is also pleasing that the European Bank for Reconstruction and Development, which manages the fund in question, should be supported by the EU. However, we still have to decide how much money will be provided from the TACIS funds, as the Commission's proposal merely refers to a maximum of ECU 100 million. I hope the Commission can clarify what the amount involved might be. Another thing to remember here is that it would be more appropriate and simpler in organizational terms if the Commission could harmonize its internal criteria for awarding the financial resources with the conditions which the EBRD laid down for handling the funding project.
As far as the reactor itself is concerned, the Commission aims to convert the existing shelter over the destroyed reactor to an environmentally safe system. This aim is unrealistic. No-one can guarantee complete safety, even if the plan might lead to an improvement in the present disastrous, highly threatening situation at Chernobyl.
The committee also believes that we must ensure that all the water on the inside of the wrecked reactor is removed as part of the work of building a new shelter, and that steps must be taken to ensure that the new shelter merely seals the wrecked No 4 reactor without affecting the future dismantling work in reactor block 3.
Mr President, I want to congratulate the rapporteur, Mr Adam, on his excellent report. I would like to point out that he took on a very important responsibility in drafting this report. Not least, he went to Chernobyl in person, in order to see for himself both the progress made and the condition of the sarcophagus in situ . That represented a certain personal risk for him, of course. We should record that fact here.
There was excellent cooperation between him as the rapporteur for this report and myself as the rapporteur for the 1998 budget. Because once again, a decision has been taken elsewhere about where the European Union should make its financial contribution. During the 1998 budget procedure, we were confronted with the fact that the sum of ECU 100 million was to be made available for the safety of the sarcophagus as "front loading' , in other words immediately. In 1997 we held a hearing on this matter in London, together with the Commission and the European Bank for Reconstruction and Development, where we were informed about the details of the procedure and the project.
Both from our responsibility for the budget and as representatives of the Group of the European People's Party, we are in favour of the sarcophagus being made safe. But we must formulate some conditions, of course. We also made resources available as front loading for the reconstruction of the war-damaged former Yugoslavia. We know about these problems. We discussed them just this week. That is why the most important precondition is adherence to the agreement between the Ukraine, the European Union and the USA under the auspices of the G7. That means that the agreed obligation to provide financial resources must be simultaneously fulfilled by all the parties, and that, in the case of the ECU 100 million which we now want to make available, we initially assume that this sum will be available for the overall project until 2005. Because we know there is a funding shortfall of more than ECU 300 million or US$ 300 million in the case of this overall project. We shall undoubtedly be confronted with this shortfall again at some point. That is why we have explicitly recorded that the European Union for its part is ready to make ECU 100 million available, as contractually agreed, and to do so in the next two years, 1998 and 1999.
We have created a special budget line in the budget procedure. In so doing, our intention was - as we also informed the Commission - to prevent the Commission from on the one hand redesigning the TACIS programme as basically a nuclear safety programme, and on the other hand reducing the large arrears in the TACIS programme with a cheque for ECU 100 million. We want more transparency here. At the end of the day, this also offers the opportunity to show the public the value of nuclear safety in Europe, and what we are doing for the sake of achieving it. That is why there is a separate budget line. Mr Adam has mentioned the fact that it is very, very important for us to receive competent and adequate information about the proper use of the funds in situ .
In the knowledge that only coordinated action by everyone in the world will bring genuine progress in improving the nuclear safety of the sarcophagus at Chernobyl, and that the Ukraine itself and those of its people with political responsibility are the key to success in this process, the PPE will vote in favour of this report by Mr Adam, and his amendments. The only proposal from the Green Group in the European Parliament which we shall vote for is Amendment No 17, by Mrs Bloch von Blottnitz.
Mr President, ladies and gentlemen, the problem of the use of nuclear energy and the dangers of a nuclear accident resulting from this use has three dimensions as far as the European Union is concerned. The first relates to nuclear plants within the European Union. Naturally we speak of these only rarely, and even more rarely do we talk about nuclear waste. The second aspect relates to nuclear plants in countries which border on the Member States of the European Union, such as the Koslondooi site. The third concerns those nuclear sites located in distant countries, such as Ukraine, and I refer more specifically to the issue addressed by Mr Adam's excellent report - Chernobyl.
However, radioactivity knows no borders. In the event of a nuclear accident we are all in danger. In this sense, therefore, the European Commission and the European Parliament quite rightly decided, together with other donors, to contribute towards the construction of a shelter over the Chernobyl reactor. However, in my opinion two problems remain unsolved. The first concerns the financial contribution from the other donors who, at least in the past, have not shown the necessary sensitivity and consistency that have been shown by the European Commission. In other words, Madam Commissioner, there has been a repetition of what happened in Bosnia, where it appears that the European Commission is the only donor to have so far contributed anything. The second problem relates to the proper use of the money that has so far been given to Ukraine because of Chernobyl. Total transparency and continuous monitoring are required with regard to the handling of that money. Madam Commissioner, there is a suspicion that the assistance provided in the past was not put to correct use by the Government of Ukraine. When I put two questions on this matter to the Commission, the reply from Commissioner van den Broek only served to strengthen those suspicions. I was far from reassured that the money had been used for the purpose for which it had been given. Of course, our ultimate aim must be to close down the Chernobyl reactor, and I would like to remind you all that there was already a shelter, even before 1986 when the accident occurred. We are not now going to construct something which did not already exist. Nor do I know what political forces in Ukraine Mr Adam was alluding to, which oppose the closing of the reactor. What I do know, however, is that whatever these political forces are, they have not contributed a single ecu to the issue of the reactor in their country. So we are to remain ignorant of these political forces and, since we are paying - and, I repeat, quite rightly so - our ultimate aim must be to close down the reactor.
In finishing, I would like to congratulate the rapporteur, Mr Adam, since it was a technically difficult and politically very sensitive report. My political group will support it, together with almost all the amendments.
Mr President, Mr Adam has produced an excellent report on the EU's involvement in constructing a shelter which will cover, once and for all, the nuclear power plant at Chernobyl. I thank him for the report. It goes into the matter thoroughly and the result is a clever and justified proposal.
The report shows just how problematic the issue is. Besides the destroyed reactor at Chernobyl there are three other old reactors all in uncertain condition. Repairs to them are continually having to be carried out. Progress is slow; the work consumes 6 % of Ukraine's gross national income. Ukraine cannot meet the cost of achieving even a passable standard of safety, and therefore needs outside help.
Because Chernobyl presents a risk to the whole of Europe, it is right that the EU should share these costs. That is why the report's proposal that the EU should contribute ECU 100 million is justified. The overall cost of the operation is going to be pretty enormous. For that reason, the report's suggestion that costs should be shared among different agencies is right. It is a matter of concern that only half the funding is clearly available. The proposal in the report that the EU should fund the project as it proceeds is thus a safe and reasonable solution.
In questions of nuclear safety, the best is preferable to the merely OK. That is true of the Ukrainian nuclear industry. Two new and reasonably up-to-date atomic power stations are nearly ready for use in the Ukraine. They are Khmelnitsky 2 and Rovno 4. When they start production the power stations in worst condition could be shut down. At the same time, the Ukrainian economy would get into better shape as it could focus on more valuable projects than fixing up old nuclear power stations. That is why we should speed up the financing of these projects out of the European Development Fund and get things moving.
Mr Adam proposes in his report that finance should come partly from the TACIS fund and partly from a specially constructed budget. This is an excellent idea. It is absolutely right for the report to urge the Commission to examine TACIS funds in this respect. On the other hand, it is true that nuclear safety has so far accounted for a full 13 % of TACIS appropriations. This is quite justifiable. Possible nuclear accidents could be catastrophic and cause untold destruction.
TACIS has achieved good results in this area. It has supported improved technology and safety. Communications have got essentially better, as each power station has someone employed by the EU with direct access to information and expertise in the outside world. Communication delays can thus be avoided, and steps can swiftly be taken to put things right in the event of something unexpected happening. That is why I should like to express my sincerest thanks to the TACIS body for its good work. I support Mr Adam's report.
Mr President, this matter clearly illustrates the sort of problems any future common foreign and security policy might cause for the smaller nations. At the meeting of the G7 countries, the leaders of the largest EU countries drew up a proposal that EU funds could be used to build a shelter over the Chernobyl plant. The decision was the right one. The problem is that those leaders did not have the authority to take such a decision.
In the end, the promise lacks a proper legal basis. This has led to money for the purpose having to be taken out of the TACIS aid programme, which was not originally meant for the construction of a shelter at Chernobyl.
The EU's Court of Auditors, according to a special report, says we cannot be certain that TACIS funding to develop the Ukrainian nuclear industry has always had the desired result. There has been negligent monitoring of the spending. That is why the demands of Mr Adam and the Committee on Budgets are justified. A watchful eye has to be kept on spending.
Because the unofficial G7 resolution is not legally binding we must ensure that other parties honour their promises too. We still lack half the money we need. If the G7 and the EU stop paying out, where is the other half supposed to come from? The demand that the EU share be a mere ECU 100 million sounds unrealistic, but we have to stick to it.
From the Ukrainian point of view, they need energy there just like everyone else. That is why the realization of the agreement made in December 1995 to close Chernobyl requires other decisions to be taken on energy production. Consequently, we have to take a stance with regard to seeing through the construction of the reactors Khmelnitsky 2 and Rovno 4. If Chernobyl closes down these new plants will go into production, or else the Ukraine will have to be given a massive amount of energy aid.
I personally oppose the building of new atomic power plants. If, however, we insist that Ukraine shuts down the Chernobyl plant and concentrates on the construction of the two new reactors, the demand seems unreasonable if we do not provide economic aid, which we nevertheless find distasteful. As Mr Adam says, Ukraine in any case sees the agreement and the new power stations as being part and parcel of the same thing.
If new reactors are going to be built anyway, the question is how they can be made safe. That means new funding problems, which will have to be solved by the bank. If the Chernobyl plant is to be shut down and we give aid accordingly, we are reluctantly moving in the direction of support for nuclear power in Ukraine.
Mr President, Mr Adam has really put a great deal of work into this report, as is apparent from the explanatory notes. However, the Green Group in the European Parliament has formulated a number of amendments, through Mrs Bloch von Blottnitz, to make a good report even better.
The Commission's aim is to convert the existing shelter over the wrecked reactor at Chernobyl to an environmentally safe system. As I said before, this aim is totally unrealistic. The plans drawn up by the international group of experts may undoubtedly lead to improvements in the current disastrous and highly threatening situation at Chernobyl, but no-one can guarantee complete safety. There is no way of establishing an environmentally safe system, as there is radiation involved. To achieve this would require a total cleanup, both of the damaged reactor and its very high radiation levels, and of the environment itself. This project, which we are forced to employ to improve the safety of the destroyed reactor, is desirable but would be incredibly expensive. In order to achieve a truly environmentally safe system we would also need a complete, safe, final disposal method for all radioactively contaminated sections of the wrecked reactor, as well as the shelter. This would also involve totally dismantling the other three reactors at Chernobyl, and safe final disposal of everything in the Chernobyl area which has been exposed to radiation as a result of the accident and the operation of the nuclear plant. Until now, however, the technology required for this has not been available, either for dismantling the wrecked reactor or for the safe final disposal of the radioactive material.
The radioactivity is still there. I remember when Chernobyl was destroyed in the spring of 1986, and the Swedish Government's nuclear inspectorate said no radiation problems would remain after six months. Nothing could have been further from the truth. A few weeks ago, a report appeared which showed that radiation levels have in fact increased in some areas of Sweden. The problem is enormous and cannot just be swept away somehow.
When it comes to the funding conditions and handling the financial resources, the EU authorities have once again shown themselves to be masters of bureaucracy and unnecessary expense. Quite why a separate item has to be set up for informing the public is also unclear. But the exception to precise control of how the funds are used should be that funds are handled in as unbureaucratic a manner as possible, so that large parts of the funds do not get swallowed up in administration but instead go to where they are intended.
A rapid improvement of the unacceptable security risks at Chernobyl must be the absolute top priority, and the bureaucratic expenses required to achieve this aim must be kept to the absolute minimum.
The Commission points out that the Community's contribution to the funds for sealing the reactor will ensure that the shelter plan, under the agreement between the G7 nations and the Ukraine on shutting Chernobyl down, will be carried out by the year 2000. Apart from the safety of the wrecked reactor being improved immediately, it is essential that the entire nuclear power plant at Chernobyl is shut down.
The EU's contribution to the funding of a new sarcophagus should also be independent of the building of the two Ukrainian power stations which are under construction. We should make it quite clear to the Ukraine that they must expect significant reductions in the contribution unless the promise to close Chernobyl is kept. So, even before it is finally closed, we should insist on seeing evidence that the technical and organizational measures required for a shutdown have been taken.
Nuclear power is not safe, either within the EU Member States or outside, such as at Chernobyl. Nuclear power does not belong to the future. We need new technology. We must not be negative about the technological developments we can all benefit from, which the EU has so finely stated in the new Treaty of Amsterdam, on the aims of an ecologically viable society. Nuclear power is not one of them!
Mr President, ladies and gentlemen, I agree that the technical quality of Mr Adam's report is very high, and I shall vote in favour of the provisions proposed in it. I can see that we really have no choice, and with regard to Chernobyl, we are obliged, for essential safety reasons, to provide European Union aid, more or less as a priority.
However, it is permissible to question the economic and political rationality of the situation forced upon us, and to look at what alternatives we have. Certainly, the Government of Ukraine claims that in order to close down Chernobyl, it is necessary to build new power stations as soon as possible. We are in a situation where the Ukraine Government could request a quite considerable amount of economic and financial aid. It is a pity that the possibility of considering a non-nuclear solution has never really been envisaged at any time.
However, such a solution exists. It is much less expensive and more rational in all respects. But it is dependent on increased cooperation between Ukraine and the Russian Federation, as it is mainly the Russian Federation which could, in the short term, supply the gas and oil which Ukraine needs to operate the thermal power plants it could use to replace Chernobyl. It is a pity the European Union, which usually promotes cooperation between the various European countries, does not do so between the Ukraine and Russia, although continuing to respect Ukrainian sovereignty.
Furthermore, I note that at a diplomatic level some world powers are playing a questionable role by exacerbating the dissension between Ukraine and Russia. I do not think this is in anyone's interests, either geostrategically or economically. This irrational policy should be abandoned in order to promote cooperation between Ukraine and Russia, which would help to solve their energy problem, among other things.
Mr President, I should like to thank Mr Adam for this exceptional report.
In 1986 we saw the beginning of a terrible tragedy with the explosion of reactor 4. The people working on the site and living in the surrounding areas have paid a very heavy price for faulty design, very poor maintenance and a very risky working environment. They are still paying that price today. Many have lost their children, their health, their homes and livelihoods. This experience has shown that the environmental damage from such a disaster knows no boundaries and respects no frontiers. Therefore Chernobyl's problems are our problems, too.
I wish to support the report by Mr Adam on the Chernobyl Shelter Fund and I agree with him that the Memorandum of Understanding between the G7, the Commission and the Ukraine Government should be implemented as quickly as possible.
The principal purpose of the Shelter Improvement Plan must be to close and decommission the plant completely, as quickly as possible. Unfortunately it is clear that nuclear energy will continue to be Ukraine's electricity plan for the future, so high engineering and security standards must be paramount in all other nuclear sites if a repetition of the 1986 disaster is to be avoided. Unfortunately, even if all these extensive repairs and the construction of an effective and secure shelter for reactor 4 can be completed quickly, there will be no guarantees and, in my view, no question but the whole project will still be environmentally unsafe because the technology to render the dismantled reactor safe, on the one hand, and to eliminate the radioactive waste, on the other, does not yet exist. We need continuous research into safer plant design and a fuller answer to these very difficult problems. Otherwise mankind will continue to live with an unacceptable risk.
Mr President, Commissioner, I believe we have an exceptionally good report before us from Mr Adam, who shows that politicians will have to keep their finger on the pulse, and will manage to do so through this procedure. Mr Adam touches on a number of very sore spots. The European Bank for Reconstruction and Development may not have enough experience, for instance. It remains unclear how the project will be monitored. It states correctly that a lot of money is going to Western companies. Extremely complex interests are at stake, and for that reason it is crucial that we keep our finger on the pulse. The procedure, as selected by the Committee on Budgets, is a very astute move. Nonetheless I continue to have concerns, about liability, for instance. Is Amendment No 3 enough of a guarantee that the Community assumes no liability? Nuclear power is difficult to insure, so I assume that if things get out of hand again, it will not be insured, and Western countries will be liable once again since such enormous interests are at stake. That is why safety controls and monitoring are so absolutely vital.
Mr President, I would like to devote my remaining time to the political subject of Ukraine's independence. I have been to that country, and it says on the one hand that it does not wish to be independent from Russia. That is a reasonable argument. But on the other hand, I believe Ukraine is not addressing certain issues sufficiently - energy conservation, for instance. Huge amounts of energy could be saved in that country. No other country in the world could achieve so much with a method such as the total energy principle. During all these negotiations, we did not quite manage to achieve this. It is therefore my view that the European Union in particular should argue for a new energy policy for the Ukraine.
Mr President, I would like to thank Mr Adam for his excellent report. The threat of a nuclear accident is a good example of a danger that lurks outside the borders of the EU but nevertheless threatens EU Member States, which would remain defenceless against it. I think the European Parliament must make sure the agreement is put into practice as quickly as possible. It will also diminish the chances of our nations being contaminated by radiation due to a nuclear disaster.
The closing down of the plant at Chernobyl is part of the renewal process for the whole of Ukraine's energy sector. As the powers that be in Ukraine are obviously not unanimous in their desire to shut down Chernobyl, we should agree with the rapporteur's view on the Commission's responsibility. The Commission should make sure that, in return for the EU's money, they get proof on a regular basis from the Ukraine Government that the Chernobyl plant is being shut down in accordance with the agreed timetable. I also agree with Mr Adam that the Commission should provide resources only after the other parties to the agreement have used up their share.
It is reasonable for the European Union's share of the finance to cover the period when the design for the reactor's shelter is being put into practice. In this way we will be better able to ensure that EU funds are not continually milked for this important project, but that it is carried out within the confines of the funding agreement.
Mr Seppänen's remarks on what money has been spent and whether there will be enough for the future are futile. The funding situation will most certainly be due for review after 2005, and I think we must share in the responsibility considering the safety risk involved for our countries. The report is excellent, and I support it.
Mr President, there are undoubtedly a lot of people who, like me, remember 26 April 1986. I myself was out on an island in the Swedish archipelago, at Sandhamn. We heard on the radio that radioactivity had leaked from a Swedish nuclear power station close by in Forsmark. I remember it well. It was three days before the report was changed, and it turned out to be a Russian reactor thousands of kilometres from the island in the archipelago where I and my friends were staying. Those of us in central and northern Sweden were hit particularly badly: mushrooms, wildlife, berries and animals were contaminated with radiation. This made many people who depended on natural products in the affected areas realize that nuclear power is an unsafe and highly dangerous source of energy.
Sweden has decided to stop using nuclear power. The decision was actually taken before 1986. Every effort has to be made to ensure that the proposals in this report are implemented. The shelter, funding, information, training, environmental safety, and so on are all essential. Of course, we have to provide resources along with Ukraine and the G7 group of countries. Advice, expertise and money must go to the European Bank for Reconstruction and Development.
It is particularly important that openness, information and close contact with employees and the general public are a constant feature of this work, and that no money is used for operating and extending new nuclear power stations. Environmental safety, control and monitoring must have top priority for as long as the project lasts, between 1998 and 2005. I would like to ask the Commissioner how the Commission proposes handling this excellent report.
Mr President, ladies and gentlemen, I would like to congratulate Mr Adam on a well produced report. It supports the Commission's proposals on Community support for the European Bank for Reconstruction and Development for the fund for improving the shelter over the Chernobyl reactor.
In setting up this fund, international society has taken up its responsibility to help Ukraine put the 1986 Chernobyl disaster behind it and make that nuclear plant environmentally safe. Through the Commission's TACIS programme, the European Union has put itself at the forefront of these efforts. The TACIS programme will be subject to constant follow-up and reporting back.
The European Bank for Reconstruction and Development has also played an important role by taking on the heavy responsibility of managing the project on the donors' behalf, and it has managed to get the project under way quickly. It is my hope that, after the Parliamentary elections in the summer, Ukraine will see the European Union's contribution as a sign of our friendly relations and solidarity.
The Commission can accept most of the amendments, but one important question remains - namely, when the EU will pay its contribution to the Chernobyl fund. The Commission is proposing here that the EU's contribution will be paid in the initial years of the project. This is mainly because most of the project's costs will arise at the start.
The Chernobyl fund operation has got off to a rapid start, which also shows that the project itself will be implemented quickly. A number of tender procedures for the so-called "early biddable projects' and project management have already been announced, and so the contract will be signed in the near future. What is even more important is that the Ukraine authorities are planning finally to shut down the Chernobyl nuclear power station in the year 2000. One express political requirement is that considerable progress be made before then.
Parliament's report proposes that payments should be extended to cover the period 1998-2005. According to Parliament, this is because the Community will be paying its contribution at an early stage, and then the other contributors will go back on their promises. I believe I can set Parliament's mind at rest on this point. Of the US$ 400 million promised to the Chernobyl fund, US$ 178 million of fixed commitments have already been made for 1997-1998. After the European Union, the next largest donor is the United States: their fixed commitments for the period 1997-1998 amount to US$ 54 million. The cash already in the fund's account amounts to nearly ECU 50 million: this does not include the contribution from the European Union. In view of this, the Commission is certain that it is both necessary and appropriate that the EU's contribution should be paid at an early stage.
Thank you very much, Mrs Gradin.
The debate is closed.
We shall now proceed to the vote.
I would like to delete the word "primarily' from the first sentence, so that the text instead reads: ' With the aid of Community funds, the following technical aims will also be achieved as a new shelter is constructed' . This means deleting the word "primarily' , which I think Mr Adam can accept.
Ladies and gentlemen, are there any objections to this oral amendment?
Mr President, I would be quite happy to accept the amendment with the deletion of that word. The important point is that we are approving the plan as a whole and we cannot therefore select particular parts of it as being priorities. If the word 'primarily' as it appears in English is taken out that would be very appropriate. I would then support it.
Ladies and gentlemen, we have heard the rapporteur's opinion. Since there are no objections to the introduction of this oral amendment, I shall put it to the vote.
(Parliament approved the oral amendment)
(Parliament adopted the legislative resolution)
As Austrian members of the Group of the European People's Party, we set great store, in connection with the Shelter Improvement Plan and the agreement between the G7 countries and the Ukraine, on the closure of Chernobyl by the year 2000. Therefore we have chosen to approach the voting in a way which accords with our consistent anti-nuclear policy within the European Parliament.
On the basis of the community assets, we resolutely defend all measures to guarantee greater safety in the nuclear sector. In this process, however, any link between the closure of old and highly dangerous nuclear reactors and the possible completion of new atomic energy plants must be resolutely rejected.
In line with these views, we also recognize the need for the European Parliament to proceed coherently in the implementation of the agreement and the solution of the Chernobyl problem, but without thereby supporting the completion of other nuclear construction projects, especially in this region.
EC - USA competition laws Agreement
The next item is the report (A4-0104/98) by Mr Malerba, on behalf of the Committee on External Economic Relations, on the proposal for a Council and Commission Decision concerning the conclusion of the Agreement between the European Communities and the Government of the United States of America regarding the application of positive comity principles in the enforcement of their competition laws (COM(97)0233 - C4-0559/97-97/0178(CNS)).
Mr President, Madam Commissioner, ladies and gentlemen, in the global economy society we live in, there is an ever increasing number of multinational companies and mergers. Dominant positions and restrictive market practices are also more frequent and have transnational effects.
The authorities which protect competition have several instruments at their disposal to combat restrictive international practices, the authority par excellence being the World Trade Organization. However, one of the most widely adopted methods is that of the extraterritorial application of national competition law. This means that penalties are also applied when behaviour within the territory of a third country has negative effects on their markets.
In 1991, the European Commission and the US Government concluded a bilateral Agreement on the application of competition rules between the two parties. That Agreement was approved by this Parliament and I reported on it a couple of years ago. Section 5 of the 1991 Agreement introduced the concept of comitas gentium - positive comity - for the first time in relations between the EU and the USA. This is a rather special concept which should possibly be explained. When a party is the victim of anticompetitive behaviour within the territory of a second party, the first party can ask the second to take measures applying the second party's anticompetition laws.
The Agreement on which the House is now being called upon to vote represents further progress in relation to the 1991 Agreement. Not only does it provide directives on how to deal with requests for positive comity, but it also implies that when a party considers itself the victim of anticompetitive practice in the other party's territory, the first party should generally suspend the measures laid down by its regulations, in other words stop implementing extraterritorial measures.
The central point, therefore, is the extraterritorial application of competition rules. From time to time, the USA and the EU try to apply their rules of competition to behaviour in other countries as well; in particular, the USA claim competence to apply their competition rules even when they are prejudicial to their exports, and not only when they are prejudicial to the consumer. This Agreement therefore seeks to replace international cooperation in the methods of extraterritorial application of the rules of competition to regulate anticompetitive practice. So the Agreement, even if it is only bilateral, seems to be going in the right direction and I recommend its approval.
A word of caution and concern has been expressed, however, by the economic circles of the EU on the provisions for confidentiality of information exchanged between the competition authorities. That is particularly the case because there is more information available at the European Commission than at the American competition authorities.
At this point, I recommend that the Commission take this concern into account when drawing up a second-generation agreement, that is in the process of being prepared, as well as the possibility of agreeing to the exchange of confidential information even without the parties' consent.
Mr President, Madam Commissioner, ladies and gentlemen, this is not the first time that issues relating to the new EU-USA relations have been debated in Parliament. On each occasion, serious reservations have been expressed on all sides of the House, since there is still a general climate of mistrust on both sides of the Atlantic.
Nonetheless, the laborious efforts of the Vice-President of the Commission, Sir Leon Brittan, to push forward the plan for a new Euro-Atlantic market cannot be overestimated, in spite of the difficulties it faces on both technical and above all political issues, as was discovered last Monday at the General Affairs Council.
It is well known that very serious objections have been raised by France, which of course cannot be ignored. Reservations have also been expressed by other Member States which, it is true, do not in principle disagree. However, they put terms and conditions on the promotion of a common Euro-Atlantic market, such as the safeguarding of WTO regulations, and the solution of problems arising from the implementation of the infamous extraterritorial Helms-Burton and D'Amato-Kennedy acts. Naturally, there is also the condition that sectors of the agricultural economy and of audio-visual communication will remain outside the plan.
As regards cooperation in the implementation of competition laws, which is dealt with in Mr Malerba's report, the proposal of the Council and the Commission is of course constructive, and no-one can have any objections to a framework of regulatory provisions. Nevertheless, the Agreement has serious weaknesses to the extent that its implementation is neither obligatory nor does it have a strong legal basis. Rather, it is a political undertaking to cooperate, which in particular excludes company mergers.
So it is natural that reservations and concerns should be expressed by European businesses, especially concerning confidential provisions and the exchange of financial information. European businesses are worried about a possible undermining of legitimate interests if the United States gains free access to all secret information. It is only natural for there to be fear and mistrust, since our partner on the other side of the Atlantic is burdened by a host of international violations, which show that it is no respecter of laws and international agreements. At the same time, the United States' insistence on maintaining extraterrestrial laws, despite the recent relaxing of measures against Cuba, is typical behaviour. It is a fact that the United States demands respect from others for the laws of competition and the free market, whilst reserving for itself the right to violate them.
There is also another serious issue. While we have decided that, in each agreement concluded between the European Union and third countries, there will be clauses to ensure respect of human rights in accordance with European humanitarian values, I have the feeling that this is systematically passed over when it comes to our powerful partner on the other side of the Atlantic. I am referring in particular to the issue of the death penalty, which is retained by many states. Every now and again public opinion is shocked by an execution, and I am also personally shocked by the public executions in the United Arab Emirates and in the United States.
An equally serious concern is the reduction in US contributions to aid for third world countries. As a result, child deaths have risen to 12 million a year. In other words, whereas the European Union currently gives 0.4 % of its GDP as developmental aid, the USA gives only 0.1 %, even less than Japan at 0.28 %. It is also a well-known fact that it is a very bad payer with respect to the United Nations Organization.
These issues do not prevent the creation of a common conception and a common agenda on issues of democracy, international cooperation and a just and viable world order such as we envisage in the European Parliament and the European Union. Therefore, in spite of all this, we will vote for the Agreement.
Mr President, ladies and gentlemen, first of all I should like to offer sincere thanks to the rapporteur for his excellent report. The Agreement presented here constitutes a renewed attempt by the two largest markets in the world - the two most important trade partners - to reach an accord where previously there have always been recurrent difficulties.
On behalf of the Group of the European People's Party, I should like to say that we approve of this Agreement. Admittedly, highhanded US behaviour ensures time and again that US legal regulations are applied in a way which is dubious under international law; Helms-Burton and D'Amato are just two examples of this. In international competition law as well, people in Texas or elsewhere believe they can apply their own rules and do not have to take account of international law. But none of that should prevent us from attempting, step by step, to persuade the people of the USA as a whole to enter into agreements which they can then comply with too.
Incidentally, I do not fully understand what the death penalty or insufficient development aid has to do with it. If you look at the European budget lines in national Parliaments, you will see that development aid is being reduced bit by bit even where Socialists are in charge. The pot should not call the kettle black.
High-handed US behaviour is one thing we must recognize. However, we must also recognize that we and the Americans have jointly achieved a great deal in many areas. If the USA and Europe had not stuck together, there would never have been any expansion of GATT-WTO. We need to recognize the positive side as well from time to time, not always take a sledge-hammer to the Americans.
So our idea of competition law must gain international acceptance. If the Americans and Europeans reach an accord, we shall have made a significant step forward. That is why extension by means of a clear framework agreement is necessary, and that is being attempted here. The Agreement itself is no more than a statement of political commitment. As a consequence, however, the agreed trade rules will in any case lead to efforts being made to arrive at a rational outcome in cases of dispute, and this should be warmly welcomed. That is why there is no need for a special, outstanding effort to give approval to this Agreement here.
With the Agreement, I am glad to say we are advancing into an area which is of decisive importance for the maintenance of a free world economy at a time of increasing globalization. International cooperation in the area of competition will be one of the main tasks of foreign trade and investment at the start of the 21st century.
Globalization, as we all know, leads to world-wide competition. Europe is part of this world-wide competition. After the introduction of the euro, we shall play an even more significant role in international competition. Our efforts to reach an accord must be all the greater. The conclusion of the present Agreement is a step - albeit a small one - on the way to the comprehensive liberalization of all areas of transatlantic trade. From my remarks you will see why the Group of the European People's Party gives its support, and I would ask Parliament to give its approval to this Agreement in its totality.
Mr President, competition and freedom of competition are often said to be non-political matters that global capitalism needs to survive. The USA tries to impose its own laws on other countries. An instance of this is provided by the Helms-Burton and D'Amato-Kennedy acts, by means of which the USA has enacted political laws. They are at odds with freedom of competition. So markets and competition are not at all non-political matters and do not represent complete freedom of competition.
We politicians in Europe must make political decisions and laws: that is our job. Consumer freedom means not having to buy US hormone-treated meat or genetically manipulated soya. There is a clear conflict of interests between freedom of competition among US producers and the health of consumers in Europe.
US companies and multinationals want freedom of competition based only on making a profit, with little in the way of social and ecological responsibility. Competition can harm or kill, so politicians must take responsibility generally and protect people and the environment.
In this whole area, I would like to say that non-political competition does not exist. The rules can be clarified in the form of the Agreement now being prepared, and it would be wise to approve it. However, we are already taking the next step: namely, the MAI Treaty. Politicians are gradually submitting to market dictatorship, which is what constitutes complete freedom of competition.
Thank you very much, Mr Seppänen.
Ladies and gentlemen, so as not to distract attention from the important things being said here this Friday morning, the Presidency would ask the Members of the House to please switch off their telephones during the debate. This is not obligatory, but it is distracting and it would be better if we could manage without them.
Mr President, Mr Malerba's report recommends the revision of an Agreement negotiated by the Commission in a particularly sensitive sector of our relations with the United States: the extraterritorial consequences of different competition laws. But the Agreement does not solve the fundamental problem of the extraterritorial nature of recent US federal and local legislative provisions.
The main question today is therefore whether the Commission is going to retract the suspension of the WTO panel relating to the Helms-Burton law, which it requested nearly a year ago, in the unfounded expectation of an amendment of Title 4 by Congress. The suspension therefore has no purpose today, and if it is not withdrawn before the mid-April deadline the whole procedure carried out by the Commission will be a failure, to the detriment of European interests.
Violations of international law should not, in any case, be negotiable, as the chairman of our Committee on External Economic Relations, Mrs Castellina, has just pointed out. The Commission's attitude is so laxist that you have to wonder how it would handle the negotiations to create a transatlantic free trade area. The process would not be unbiased anyway, because a large number of areas referred to in the project fall within EU competence on this side of the Atlantic, whereas in the United States, they are the responsibility of the federal states.
And how can we expect Washington to relax trade barriers when the legislative and supervisory bodies are independent from the political authority?
The United States has always, by various means, tried to obtain a sort of right to take part in the internal operation of the European Union. If they support Sir Leon Brittan's personal initiative today, it is because they see an opportunity to enter the European decision-making process, in the era of the euro and enlargement.
It is not a question of blaming the Americans for defending their own interests carefully and intelligently. No, what is surprising is the little resistance to their efforts offered by a divided Commission - which makes you question the principle of collective responsibility - and a timorous Council, which is allowing itself to be led by Sir Leon's personal project. Mr President, does that sort of European Union really defend the interests of the European people?
Mr President, there is no doubt that the Malerba report is a good one, and well written. Nevertheless, I must express some reservations about its whole orientation and also about some speakers' contributions to this discussion. I very much value what Sir Leon Brittain has done, because I know he has endeavoured somehow or other to achieve a situation in which we can create a reasonably tolerable community with the USA in this particular area. It is therefore a very valuable attempt. Nonetheless I have to say that there are many signs that this attempt cannot be very successful, for a simple reason: the Americans are certainly our friends. We owe them a great deal of gratitude. But on the other hand, it cannot continue to be the case forever that one power asserts itself in the economic area, imagining itself to be outside international practices and laws, and intervening where it has no business to do so.
I would particularly like to refer to what is implemented time and again by means of extraterritorial legislation. The way in which US industrial interests repeatedly manage to find loopholes - the very thing with which the Japanese are reproached - verges on the brilliant. They do this so that in practice they do not have to keep to what they have committed themselves to in writing. This situation arises particularly in the matter of international legislation. I would like for example to mention here a fact which undoubtedly affects our trade: I refer to the new US measures under which sporting events that take place in Europe can no longer be shown on television because they display advertising for drinks such as wine and other alcoholic beverages. That has a very great effect on our interests. That eliminates us from competition in advance. I believe we should be clear about one thing here - and I would like to endorse Mr Souchet's remarks, although I do not share his views on all matters. Unfortunately the Americans have a strong Government that knows what it wants and has laid down a political line, and we still do not have a real decisionmaking body to guide foreign policy for us. If we did, we would be much better off!
Mr President, many companies today are in business all over the world. Many of them also form strategic alliances to strengthen their position in foreign markets via an international partner. However, the economic effects of mergers, anticompetitive behaviour and the abuse of dominant positions often affect countries other than those where the companies concerned are based.
One way for the monopolies and mergers authorities to deal with anticompetitive behaviour at an international level is to apply extraterritorial jurisdiction. This means that a country which is adversely affected by anticompetitive behaviour in another country can try to apply its own competition rules to deal with the problem. There are many legal systems which allow this, including that of the European Community. The USA makes considerable use of extraterritorial jurisdiction, which, as we know, has generated political tensions between the EU and the United States. Using extraterritorial jurisdiction also creates many problems in practice. There is no way of exercising jurisdiction over people outside their own country, and it is also difficult to get evidence from abroad.
In 1991, the EC and the USA signed an Agreement on applying their competition laws. Instead, the principle of positive comity was introduced, in other words active civility. Using this principle means that one country can combat anticompetitive behaviour in another country without having to resort to extraterritorial jurisdiction. Instead, as we know, the country which is being adversely affected can request the country in which the anticompetitive behaviour is taking place to take action. Although this principle was introduced in the 1991 Agreement, the USA continues to use extraterritorial jurisdiction to a considerable extent. Enhancing cooperation calls for better and more effective application of the principle of positive comity.
The Commission started negotiations with the United States in 1996. The new Agreement mainly contains guidelines for dealing with applications to use the principle of positive comity. It also lays down certain terms on which the parties will defer or break off their own investigations and action. The country where the behaviour is occurring can be requested to take action instead.
The Agreement does not cover mergers and concentration. Neither US nor EU legislation allows for such procedures to be deferred or broken off. Confidential information furnished to the Commission is heavily protected in Community law. I can therefore calm Parliament's fears on this point: the Commission can only lift the confidentiality requirement if it first obtains the consent of the company in question.
The monopolies and mergers authorities must work together to ensure that anticompetitive behaviour amongst companies in the world market can be regulated properly and effectively. The Agreement constitutes a commitment by both the USA and the EU to work together instead of using their own anti-trust legislation in the other's territory. In this way, the Agreement represents a significant development in relations between the EU and the USA. Mr Malerba also notes this in his well-considered report.
Thank you very much, Mrs Gradin.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Mr Rübig has asked for the floor pursuant to Rule 19 of the Rules of Procedure.
Mr President, pursuant to Rule 19 of our Rules of Procedure, I would like to inform you that the deadline for signing the written declaration 'Sign Against Crime' expires today. So far 154 Members have signed this written declaration in accordance with Rule 48 of the Rules of Procedure, and I would like to offer them my sincere thanks. In this respect, I would also like to thank you most sincerely, Mr President, for your readiness to give active support to our concern. Brussels must become the safest capital in Europe.
As you have rightly commented, we particularly need police reinforcements in the Europe quarter, a police station of our own, and an international, multi-lingual emergency number as a contact point in case of criminal incidents. According to Rule 19 paragraph 4 of the Rules of Procedure, you represent Parliament in external matters as well. I would therefore request your continued commitment to representing our concern. I hope you will soon be able to report something positive to the House.
Thank you very much, Mr Rübig.
Mr Manisco has asked for the floor.
Mr President, I simply wish to say that I voted against the Malerba report. You only mentioned two abstentions.
Thank you very much, Mr Manisco. I am sorry; I did not look towards the left and in my case, ladies and gentlemen, that is even more difficult to understand. So I apologize both to you personally and to the area where you are sitting. I looked towards the right, towards the centre and towards the left, but not towards the extreme left. I am sorry Mr Manisco, and I note that you have voted against.
Mr Schulz wishes to speak on a point of order.
Mr President, I have one comment to make in relation to Mr Rübig's remarks, if you would allow me.
Mr Schulz, that is not a point of order. In any case, this could open a debate. I would ask you not to open a debate, but that we merely note Mr Rübig's opinions, which were made pursuant to Rule 19 of the Rules of Procedure, and record them in the Minutes, as is fitting. But if you insist, Friday mornings are very special mornings so I will give you the floor for one minute.
Mr President, I knew you were an understanding man. I am sure you will also find a Rule which makes it possible for me to speak for a minute and a half. As someone who deals with cooperation between the police and justice systems in the European Union, I support the concern of my colleague Mr Rübig in principle.
Please do not clap too soon. Mr President, please subtract the applause and the heckling from my speaking time. I support it in principle, Mr Rübig, because you are defending the safety of our colleagues in this Parliament. I merely want you to bear in mind something I consider to be very important in negotiations with the Belgian authorities. Apart from anything else, we play a role in the lack of safety in the Leopold quarter. In the eyes of a great many people, including criminals of course, we are people worth attacking. This leads to the situation - you were right to use your hammer in support, Mr President - whereby the people who live in the Leopold quarter on a day-to-day basis are of course victims of crime as well - in other words the Belgians, who suffer at our hands in any case because prices have been driven up because of the European Parliament, as far as rents and land prices are concerned. So in future please let us not just mention ourselves, but also the people who live there. The police station which is to be established there is to serve Belgian citizens as well. I consider it right and proper, Mr Rübig, that we should mention all the affected parties.
Ladies and gentlemen, I would ask you not to open a debate. Two opinions have been given. I believe we should now get ready to end this part-session calmly instead.
Parliament has come to the end of the agenda. The Minutes of this sitting will be presented for Parliament's approval at the beginning of the next part-session.
Ladies and gentlemen, allow me once again the satisfaction I have every Friday of thanking all Parliament's services for their cooperation, especially with the prospect of a few days' rest: rest for our throats, rest for our muscles, but especially rest from the tension arising from the responsibility of our daily work in this important institution. At the beginning of this morning's sitting, Mr Hallam gave me another reason to reflect on the value of the work carried out here by Members on Friday mornings. On Friday mornings there are no television cameras. It is an irregularity that I am going to look into and will try to sort out but, in any case, it is also very commendable that you, ladies and gentlemen, are here without the possible gratification of your images and work being transmitted on television.
Therefore, ladies and gentlemen, I declare that you are the distinguished members of the Friday club.
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 11.35 a.m.)